Citation Nr: 1534944	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  07-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for frostbite of the toes.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a gastrointestinal (GI) disability.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

6.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

7.  Entitlement to a compensable (separate) disability rating for left knee disability for the period prior to March 31, 2009.

8.  Entitlement to a rating in excess orf 10 percent for left knee disability for the period from March 31, 2009.

9.  Entitlement to an initial compensable disability rating prior to November 26, 2014, and in excess of 10 percent as of November 26, 2014, for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in May 2011 and September 2014.

In January 2011, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The VLJ who held the January 2011 Travel Board hearing is no longer employed at the Board.  In April 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2014).  The Veteran responded that he do not wish to attend a new hearing before the Board for the issues addressed at the January 2011 hearing.  He asked that a decision be rendered on the prior testimony.

The Veteran subsequently perfected an appeal for the denials of service connection for frostbite, a cervical spine disability, a bilateral ankle disability, a GI disability, and bilateral CTS.  As these issues were not addressed in the January 2011 Board hearing, they are being remanded for a separate hearing, as discussed in detail below.

In a January 2013 rating decision, the RO granted service connection for major depressive disorder.  This grant of service connection is considered to be full grant of the benefits on appeal for the PTSD/psychiatric claim.  The PTSD claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that the Veteran filed an application for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in March 2012, withdrawing the claim in June 2013.  Generally, where a veteran is challenging the disability rating assigned for a service-connected disability, and the record raises assertions that he is unemployable because of that service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in this case, the Veteran is employed.  As such, the issue of TDIU is not raised as part of the increased rating claims and will not be addressed herein.  

The issues of frostbite, a cervical spine disability, a bilateral ankle disability, a GI disability, and bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's service-connected right knee disability resulted in flexion limited to no less than 95 degrees and extension limited to no more than 0 degrees, with there was no objective evidence of instability.

2.  For the period prior to March 31, 2009, the Veteran experienced painful motion of the left knee due to arthritis.  

3.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's service-connected left knee disability resulted in flexion limited to no less than 100 degrees and extension limited to no more than 0 degrees.

4.  As result of his meniscus surgery in 2013, the Veteran has experienced residual pain but without objective evidence of instability.

5.  For the entire period on appeal, the Veteran's service-connected bilateral pes planus has been manifested by no more than moderate symptoms, including pain on use of the feet, without characteristic callosities, marked deformity, accentuated pain on use or manipulation, or swelling.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

2.  The criteria for a 10 percent disability rating have been met for arthritis of the left knee for the period prior to March 31, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

3.  The criteria for a rating in excess of 10 percent disability rating for arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

4.  The criteria for a 10 percent disability rating, but not greater, have been met for post-operative left knee meniscus with residual pain and subjective giving way as of July 1, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5259 (2014).

5.  The criteria for a 10 percent disability rating for bilateral pes planus have been met for the period prior to November 26, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2014).

6.  The criteria for a rating in excess of 10 percent disability rating for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  August 2004 and July 2006 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Board notes that the Veteran indicated in at his January 2011 Board hearing that he had applied for disability benefits from the Social Security Administration (SSA).  However, SSA responded that they had no such records for the Veteran.  See SSA response, August 2013.  

The Veteran underwent a VA examination to determine the severity of his bilateral feet and knee disabilities most recently in November 2014.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no evidence (lay or medical) of any material worsening of the Veteran's disabilities on appeal since the November 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Board remanded these claims in May 2011 and September 2014 for additional evidentiary development including attempting to obtain outstanding SSA and VA treatment records and scheduling the Veteran for a VA examination.  The AOJ obtained updated VA treatment records and attempted to obtain any SSA records, as discussed above.  The AOJ also scheduled the Veteran for a new VA examination in November 2014 for the bilateral knees and feet.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's January 2011 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding the history and progression of his foot and knee symptoms.  Notably, the Veteran's testimony regarding his SSA disability benefits application caused the Board to remand his case in May 2011.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A. Pes Planus

The Veteran's service-connected bilateral pes planus has been evaluated as noncompensably disabling prior to November 26, 2014, and 10 percent disabling as of November 26, 2014, under Diagnostic Code 5276.

Under Diagnostic Code 5276, a noncompensable evaluation is assigned for mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

The Veteran was first examined for his bilateral flat feet in July 2005.  At this time, he complained of intermittent numbness and tingling, difficulty walking or standing for prolonged periods, and an inability to run.  He reported using shoe inserts.  The examiner observed pes planus with equal pulses bilaterally and normal gait with no difficulty or assistive devices.  Although the examiner did not specifically state whether the Veteran's flatfoot symptoms were relieved by his shoe inserts, the Veteran's report of continued symptoms, despite the inserts, seems to insinuate that not all symptoms were relieved.

The Veteran was next examined in March 2009.  At that time, he reported having "always" experienced foot pain that has progressively worsened since its onset, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, and popping of the toes.  He indicated he was unable to stand for more than a few minutes or walk more than three blocks.  He also reported using a full shoe and arch support orthotic insert with good response for a few months, which faded to a fair and ultimately poor response.  The examiner did not observe any malalignment, pain on manipulation, or muscle atrophy.  The weight bearing line was over the great toe.  She diagnosed the Veteran with bilateral pes planus and unrelated right hallux valgus.  She concluded that his foot disability had significant effects on his occupation, including decreased mobility, lack of stamina, weakness or fatigue, and pain.

The Veteran was most recently examined in November 2014.  At that time, he complained of increasing pain and stiffness and use of orthotics.  The examiner noted pain on use of both feet, as well as pain accentuated on use, without any pain on manipulation of the feet, swelling on use, characteristic callosities, or marked deformity or pronation.  The examiner also observed that the weight-bearing line fell over or medial to the great toe and inward bowing of the Achilles tendon for both feet.  

The remaining medical and lay evidence address the Veteran's pes planus and complaints of foot pain and are generally consistent with the VA examiners' findings.  




Based on the medical and lay evidence that the Veteran has experienced pain, despite the use of orthotics since filing his initial claim, and with resolution of reasonable doubt in the favor of the Veteran, the Board finds that his bilateral pes planus warranted a 10 percent evaluation for the period prior to November 26, 2014.  

However, the Board does not find that the evidence does not establish that the Veteran's service-connected bilateral pes planus warrants more than a 10 percent disability rating at any point during the appeals period.  There is no evidence of severe flatfeet, such as objective evidence of marked deformity, accentuated pain on manipulation and use, or indication of swelling on use to warrant a 30 percent rating.  The November 2014 VA examiner specifically noted that examination of the Veteran did not demonstrate objective evidence of marked deformity, any pain on manipulation, swelling, or characteristic callosities.  The March 2009 examiner specifically noted the lack of pain on manipulation and malalignment.  There is no evidence of pronounced symptoms of pes planus, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, to warrant an even higher rating of 50 percent.  A rating in excess of 10 percent for bilateral pes planus cannot be granted at any time during the appeals period.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  The Veteran has been specifically service connected for pes planus and there is no evidence that he has been diagnosed with Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, claw foot, malunion or nonunion of the tarsal/metatarsal bones, or any other foot injury to warrant an increased rating under another Diagnostic Code relating to the foot.  Although the March 2009 VA examiner diagnosed the Veteran with right hallux valgus, she specifically noted that it was not related to his service-connected pes planus.  As such, an increased rating cannot be assigned under Diagnostic Codes 5277-5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2014).

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating in excess of that granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Knees

The Veteran's service-connected bilateral knee disabilities were initially evaluated together as 10 percent disabling under Diagnostic Code 5010.  As of March 31, 2009, each knee has been evaluated separately as 10 percent disabling under Diagnostic Code 5010.

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2014)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2014).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Where a veteran has degenerative joint disease which is evaluated under DC 5010, a separate, compensable evaluation may be assigned under DC 5257 or 5259 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5010 does not constitute pyramiding

The Veteran was first examined for his bilateral knee disabilities in July 2005.  At that time, he complained of intermittent bilateral knee pain, particularly when sitting for a prolonged period in cold weather, effusions, and mild stiffness.  The examiner observed full flexion and extension (0-140 degrees) with no difficulty or fatigue.  There was no effusion, erythema, tenderness, or crepitus.  X-rays showed minor degenerative changes of the left patella.  The examiner concluded that the Veteran's knee complaints were subjective and his physical examination was within normal limits with no significant functional impairment.

The Veteran was next examined for his knees in March 2009.  At that time, he reported progressively worsening pain, using bilateral knee braces, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, popping, daily locking episodes, effusions, warmth, and swelling.  He denied any flare ups or being able to stand for more than a few minutes or walk more than three blocks.  The examiner observed normal gait with no evidence of abnormal weight bearing, and tenderness.  She did not observe any crepitation, mass behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  Although she heard an audible "pop" on flexion of the right knee, there was no palpable crepitus, click, or snap, and no instability.  She recorded range of motion measurements of 0 to 100 degrees for the left knee and 0 to 95 degrees for the right knee with objective evidence of painful motion bilaterally.  There was no additional limitation of motion with repetitive movement.  She diagnosed the Veteran with bilateral knee arthritis.

The Veteran was most recently examined for his knees in November 2014.  At that time, he complained of increasing pain and stiffness of the bilateral knees, as well as giving way with prolonged standing.  He reported undergoing left knee meniscus surgery in 2012 and wearing bilateral knee braces and denied any flare-ups or functional loss or impairment.  The examiner recorded range of motion measurements of 0 to 140 degrees bilaterally with no evidence of painful motion, pain with weight bearing, or localized tenderness or pain on palpation.  Repetitive use did not cause additional functional loss or limitation of motion.  The examiner noted that there was no history of recurrent subluxation or lateral instability or objective evidence of crepitus and that all joint stability testing was normal.  He also noted that the Veteran had a partial meniscectomy in 2021 with residual subjective complaints of pain and giving way.  The examiner diagnosed the Veteran with bilateral knee joint osteoarthritis and concluded that it did not impact his current employment.

The medical evidence also includes VA treatment records that discuss the Veteran's bilateral knee disabilities and are generally consistent with the VA examinations.  Significantly, there are no notations of instability or flexion limited to less than 30 degrees for either knee.

In addition to the medical evidence, the Veteran has submitted personal statements reiterating his complaints of pain and physical limitations.  These are also consistent with the medical evidence of record.

With regard to the right knee, the evidence of record does not establish that this disability warrants more than a 10 percent disability rating under the diagnostic codes relating to limitation of motion.  There is no evidence of flexion limited to 30 degrees or less extension limited to 10 degrees or more to warrant an increased or separate ratings based on limitation of motion.  The Veteran's right knee limitation of motion has been noncompensable throughout the appeals period.  Despite this, he has been assigned a 10 percent evaluation for his reports of painful motion.  There is not, however, any evidence of limited or painful motion at 30 degrees or less of flexion of 10 degrees or more of extension to warrant an even higher rating.  See Mitchell v. Shinseki (there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion).  

Additionally, there is no indication that the Veteran's right knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, recurrent subluxation or lateral instability, removed or dislocated semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  The Board notes, as discussed above, that the Veteran has reported some subjective locking and instability.  There is no objective evidence of this.  All stability testing has been normal.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Codes 5256-5259, or 5261-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-5263 (2014).  

With regard to the left knee, the Board finds that a separate 10 percent evaluation is warranted for the entire period on appeal, not just as of March 31, 2009, based on his arthritis with painful motion.  Although the July 2005 examiner did not specifically indicate whether the Veteran had painful motion with his left knee arthritis, the remainder of the medical evidence and generalized reports of knee pain seem to suggest such.  Affording the Veteran the full benefit-of-the-doubt, the Board finds that the 10 percent under Diagnostic Code 5010 is warranted for the period from March 1, 2005 (date of claim) to March 31, 2009.  

However, the evidence does not support an evaluation in excess of 10 percent based on arthritis with painful and limited motion at any time during the appeals period.  There is no evidence of flexion limited to 30 degrees or less extension limited to 10 degrees or more.  Notably, the Veteran's left knee limitation of motion has been noncompensable throughout the appeals period.  Despite this, he has been assigned a 10 percent evaluation for his reports of painful motion.  There is not, however, any evidence of limited or painful motion at 30 degrees or less of flexion of 10 degrees or more of extension to warrant an even higher rating.  See Mitchell, supra.  

Although a rating in excess of 10 percent cannot be granted for arthritis or limitation of motion of the left knee, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5259 is appropriate for the left knee as of July 1, 2013 (the date of the expiration of the temporary 100 percent evaluation following the Veteran's left knee meniscus surgery).  The Veteran reported symptoms of pain and subjective giving way following his left knee meniscus surgery as is required for a 10 percent evaluation under Diagnostic Code 5259.  10 percent is the maximum evaluation available under Diagnostic Code 5259.  There is no indication that the Veteran's left knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256-5258 or 5261-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5258, 5261-5263 (2014).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right or left knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.


For all of the foregoing reasons, the Board finds that the above ratings are appropriate for the bilateral knees throughout the appeals period.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, in excess of those granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral foot and knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  With regard to his feet, the rating criteria for the Veteran's currently assigned 10 percent disability rating contemplate his pain and symptoms despite orthotic use.  With regard to his knees, the Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  The Board has also considered all other diagnostic codes for the knee to ensure all symptoms are adequately evaluated.  Notably, this has allowed the Board to grant a separate 10 percent evaluation for the Veteran's left knee meniscus post-surgical symptoms.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral foot or knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Referral of any of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee is denied.

Entitlement to an initial disability rating of 10 percent for arthritis of the left knee is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 10 percent based on post-operative left knee meniscus symptoms is granted as of July 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 10 percent for bilateral pes planus is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran perfected an appeal for his claims for service connection for frostbite, a cervical spine disability, a bilateral ankle disability, a GI disability, and bilateral CTS in December 2013.  On his VA Form 9, he indicated that he wished to attend a Travel Board hearing for these claims.  However, he not received or been scheduled for such a hearing.  

Due process concerns thus require that these claims be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2014).  The claims for service connection for frostbite, a cervical spine disability, a bilateral ankle disability, a GI disability, and bilateral CTS are remanded to the St. Petersburg RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his attorney.  


Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board.  The RO must notify the Veteran and his attorney of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


